UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported) February 14th, 2011 ASPIRE INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Maryland 000-27773 91-1869317 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 18 Crown Steel Drive, Unit #18, Markham, Ontario L3R 9X8 (Address of principal executive offices) (905) 943-9996 (Registrants’ telephone number, including area code) Perfisans Holdings, Inc. (Former Name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On February 14th, 2011, the Board of Directors of the company Company entered into an acquisition agreement (the "Agreement") among Bok Wong and To Hon Lam (the "Purchasers"), and Perfisans Networks Corporation ("Perfisans"). Pursuant to the terms of the Agreement, Bok Wong and To Hon Lam acquired all of the outstanding stock of the wholly owned subsidiary Perfisans Networks Corporation for consideration of $10.00. The business of Aspire International Inc. is described herein: Aspire International Inc. is a Maryland corporation whose executive offices are in Toronto, Ont. Canada. Aspire has business in electronics and mining area. Item 9.01 Exhibits. (b) Exhibits Resolution of The Board of Directors 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunder duly authorized. ASPIRE INTERNATIONAL INC. By: /s/ Bok Wong Bok Wong, Chief Executive Officer 3
